UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                    April 5, 2006


                                       Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge


No. 04-1534                                     Appeal from the United States
                                                District Court for the
UNITED STATES OF AMERICA,                       Northern District of Illinois,
    Plaintiff-Appellee,                         Eastern Division.

      v.                                        No. 03 CR 886

ANTHONY BROWN,                                  Suzanne B. Conlon,
    Defendant-Appellant.                        Judge.


                                     ORDER

      This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
543 U.S. 220 (2005), has limited the Sentencing Guidelines to advisory status. See
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

       The district judge has now replied that she would have imposed a lower
sentence rather than the 97-month sentence then mandated by the guidelines. The
parties’ position statements in response to our invitation to comment on the district
court’s Paladino response agree that resentencing is appropriate. Accordingly,
pursuant to Paladino, we VACATE Brown’s sentence and REMAND to the district
court for resentencing.